         Case 1:21-mj-00358-GMH Document 11 Filed 05/25/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
       v.                                   :       Criminal No. 21-mj-358
                                            :
OLIVER SARKO                                :
                                            :
             Defendant.                     :

      UNITED STATES’ REPLY TO DEFENDANT’S MOTION FOR DISCOVERY
     PURSUANT TO FED. R. CRIM(a) OF THE FEDERAL RULES OF CRIMINAL
     PROCEDURE AND RULE 404(b) OF THE FEDERAL RULES OF EVIDENCE

       The United States of America hereby submits this reply to the Defendant’s Motion for

Discovery.    The government has reviewed defendant’s request for discovery. The government

will comply with Rule 16 of the Federal Rules of Criminal Procedure and provide the defendant

with the requested documentation. The government will make its initial discovery production to

defense counsel no later than a week from this response.   The government does not object to the

specific documents being requested by the defendant.



                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            DC Bar No. 415793


                                     By:    /s/ Brittany L. Reed
                                           Brittany L. Reed
                                            Assistant United States Attorney
                                            Detailee
                                            United States Attorney’s Office
                                            District of Columbia
                                            Louisiana Bar Number 31299
                                            (504) 680-3031(office)
                                            Brittany.Reed2@usdoj.gov
        Case 1:21-mj-00358-GMH Document 11 Filed 05/25/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 25th day of May 2021, a copy of the foregoing was served upon all parties listed on

the Electronic Case Filing (ECF) System.

                                                  /s/ Brittany L. Reed
                                               Brittany L. Reed
                                               Assistant United States Attorney
                                               Detailee
                                               United States Attorney’s Office
                                               District of Columbia
                                               Louisiana Bar Number 31299
                                               (504) 680-3031(office)
                                               Brittany.Reed2@usdoj.gov




                                                2
